Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered May 23, 2005, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to robbery in the second degree and was sentenced to the minimum permissible prison term of 3½ years, followed by five years of postrelease supervision. On appeal, appellate counsel for defendant seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, assigned counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and the application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., *1054concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.